Smith, P. J. (dissenting):
I agree with Justice Betts that the petition requires 1,500 signatures to conform to the Election Law (Consol. Laws, chap. 17 [Laws of 1909, chap. 22], § 122, as amd. by Laws of 1911, chap. 891).. The concession by the attorney for the National Progressive party should not be deemed a waiver by other appellants of this fatal objection to the certificate of respondent. Aside from this, however, I vote for reversal *862on the ground that the certificate nominating Justice Hasbrouck is the certificate of an independent body, within the statute, which has assumed the name and emblem of another independent body against the remonstrance of every committee or authority by which that body is represented, and without attempted' proof, even that those signing this certificate were members of the National Progressive party. The authority to declare this certificate invalid is found in the first provision of section 125 of the Election Law (as amd. by Laws of 1911, chap. 649). We do not need to look to the later provisions of the section therefor.